DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Withdrawn Rejections 
Any rejections made in the previous Office Action mailed on 5/28/2021 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 8/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darlington (US 2018/0370185).
Darlington discloses a veneer panel (Figs. 2-3), comprising a face layer (layer 230 or layer 330) formed from a carbon fiber sheet (paragraph [0027]), the carbon fiber sheet forming an exterior face of the veneer panel (Figs. 2-3; paragraph [0026]), a backing layer comprising a first ply of wood (core 205 or 305; paragraph [0025]), and a thermoset dry film adhesive (layer 235 or layer 335; paragraph [0028]) located between the face layer and the backing layer and attaching the face layer to the backing layer, wherein the thermoset dry film adhesive (Figs. 2-3, layer 235 or layer 335) directly contacts a surface of the carbon fiber sheet (Figs. 2-3, layer 230 or layer 330) and a surface of the first ply of wood (Figs. 2-3, core 205 or 305), and wherein the veneer panel is configured for use in an aircraft interior (paragraph [0032]).
Regarding claim 2, Darlington discloses the carbon fiber sheet being untreated (paragraph [0027]).
Regarding claim 6, Darlington discloses the face layer having a face thickness between 0.127 mm and 1.27 mm (paragraph [0026]).
Regarding claim 7, Darlington discloses the thermoset dry film adhesive having an adhesive thickness between 0.0254 mm and 0.254 mm (paragraph [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Darlington.
Darlington fails to teach the backing layer including two plies of wood coupled to each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer in Darlington to include two plies of wood instead of one ply, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI) (B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Darlington in view of Taguchi et al. (US 2016/0264229) [hereinafter Taguchi].
	Darlington fails to teach the backing layer being treated by submerging the backing layer into a water-based fire retardant.
	Taguchi teaches that it is well known in the aircraft interior art to have the backing (wood core) submerged into a water-based fire retardant for the purpose of providing an aircraft interior panel with high flame retardancy (paragraph [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing (core) of the panel in Darlington to be submerged into a water-based fire retardant as suggested by Taguchi in order to provide a panel with high flame retardancy.

Allowable Subject Matter
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Darlington fails to anticipate or render obvious the distinct limitations recited in dependent claims 3 and 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781